EXHIBIT 99.3 CORNERSTONE FAMILY OF CLOSED-END FUNDS Cornerstone Total Return Fund, Inc. Cornerstone Strategic Value Fund, Inc. Cornerstone Progressive Return Fund Joint Fidelity Bond Rule 17g-1 Stand-alone Gross Assets (1) Individual Allocated Annual Fund 12/31/2010 Bond Premium Premium Cornerstone Total Return Fund, Inc. $ $ $ Cornerstone Strategic Value Fund, Inc. Cornerstone Progressive Return Fund Total Coverage Required $ Actual Coverage Obtained $ Premium $ $ In accordance with Rule 17g-1, amount of registered management investment company gross assets should be at the end of the most recent fiscal quarter prior to date of termination (March 23, 2011).
